
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 758
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Conyers (for
			 himself, Mr. Hoyer,
			 Mr. Clyburn,
			 Mr. Brady of Pennsylvania,
			 Mr. Nadler,
			 Mr. Larson of Connecticut,
			 Ms. Chu, Mr. Bishop of Georgia,
			 Ms. Brown of Florida,
			 Mr. Butterfield,
			 Mr. Carson of Indiana,
			 Mr. Clarke of Michigan,
			 Ms. Clarke of New York,
			 Mr. Cohen,
			 Mrs. Davis of California,
			 Mr. Deutch,
			 Mr. Filner,
			 Ms. Fudge,
			 Mr. Gene Green of Texas,
			 Mr. Gutierrez,
			 Ms. Hahn, Mr. Honda, Mr.
			 Holt, Mr. Israel,
			 Ms. Jackson Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Lewis of Georgia,
			 Ms. Zoe Lofgren of California,
			 Mr. McGovern,
			 Ms. Moore,
			 Mr. Peters,
			 Ms. Pingree of Maine,
			 Ms. Richardson,
			 Mr. Rush, Ms. Linda T. Sánchez of California,
			 Ms. Schwartz,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Ms. Slaughter,
			 Mr. Smith of Washington,
			 Mr. Towns,
			 Ms. Wasserman Schultz,
			 Ms. Wilson of Florida, and
			 Mr. Grijalva) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Designating a National Month of
		  Voter Registration.
	
	
		Whereas the United States has overcome the stains of
			 State-sponsored voting discrimination, which included State voting
			 qualifications such as property ownership, religious qualifications,
			 grandfather clauses, poll taxes, and literacy tests, designed to exclude from
			 voting racial minorities, poorer voters, and certain religious groups;
		Whereas the courts have struck down these State practices
			 because the State laws conflict with the Constitution;
		Whereas the Congress has continuously moved to expand the
			 franchise of voting;
		Whereas the 13th amendment, the 14th amendment, the 15th
			 amendment, the 19th amendment, the 23d Amendment, the 24th amendment, and the
			 26th amendment were enacted by Congress to protect minorities, poorer voters,
			 women, the elderly, and youth from voting discrimination;
		Whereas in 1965, the Congress passed the Voting Rights Act
			 in order to remedy past discrimination in voting and protect vulnerable
			 citizens from practices that infringe on the right to vote or elect a candidate
			 of their choice;
		Whereas in 1993, the Congress passed the National Voter
			 Registration Act to declare protections around the voting process, increase the
			 number of citizens who register to vote, and encourage governments to protect
			 the integrity of the electoral process;
		Whereas in 2002, in response to the controversy
			 surrounding the 2000 Presidential Election, the Congress passed the Help
			 America Vote Act that provided new standards for voting systems, created an
			 independent Commission to assist with the administration of Federal Elections,
			 and established minimum standards for States and local governments who
			 administer Federal elections;
		Whereas the Congress reauthorized the Voting Rights Act
			 five times, most recently in 2006, recognizing the need for continued
			 enforcement against State practices in voting that discriminate or
			 disenfranchise vulnerable citizens;
		Whereas since 2010, some States have enacted voting
			 changes that are reminiscent of historic State-sponsored voting
			 discrimination;
		Whereas some States have already disenfranchised some
			 American youth, elderly citizens, and former Members of Congress through strict
			 voting changes;
		Whereas some States still continue to disenfranchise
			 American citizens living and working in our communities with past criminal
			 convictions;
		Whereas Members of Congress and notable civil rights
			 organizations have studied these laws and calculated that they will have a
			 grave impact on millions of voting eligible minority, elderly, youth, and poor
			 voters seeking to register to vote and vote on election day;
		Whereas since March 12, 2012, two State courts in
			 Wisconsin have ruled that Wisconsin’s voter ID law was
			 unconstitutional under Wisconsin law, holding that a
			 government that undermines the very foundation of its existence—the people’s
			 inherent, pre-constitutional right to vote—imperils its legitimacy as a
			 government by the people, for the people, and especially of the
			 people;
		Whereas representatives and political leaders in States
			 like New Hampshire, Pennsylvania, and Florida have made public admissions about
			 how certain laws in their States were designed to put a dent in the democratic
			 process;
		Whereas without a response from the Congress, millions of
			 American voters may be subjected to State actions that will harm the
			 franchise;
		Whereas the month of September would be an appropriate
			 month to commemorate a national focus on the importance of every citizen being
			 registered and empowered to vote;
		Whereas every voting eligible citizen should, during the
			 month of September, register to vote, verify that their name, address, and
			 other personal information matches what is on record at their State or local
			 board of elections, confirm that they have everything in hand that is required
			 on election day to vote, and confirm the polling place they will be voting at
			 in November; and
		Whereas States should abolish all restrictive forms of
			 voter ID that disenfranchise vulnerable voting eligible citizens, comply with
			 the National Voter Registration Act and protect the voting rights of public
			 assistance and disability clients during an economic downturn; and stop
			 misguided, discriminatory, and inaccurate purging programs that have the risk
			 of purging eligible citizen voters: Now, therefore be it
		
	
		That there be designated a National
			 Month of Voter Registration to encourage every voting age citizen to
			 register to vote, confirm their voting information is correct with their local
			 board of elections, confirm they have everything in hand that is required on
			 election day to vote, and to confirm their polling place for election day. The
			 President is authorized and requested to issue a proclamation for each of these
			 months, calling upon the people of the United States to observe those months
			 with appropriate programs, ceremonies, and activities.
		
